Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 1 of 55 PagelD 108

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

 

MICHAEL DALEIDEN, SEAN
RANDALL, STEVEN SACK, PEDRO
POVEDA, CHRISTOPHER CARVER,
RICHARD JOSWICK, JUSTIN
SCOTT, AND LYNN FRAZEL,

Plaintiffs,
vs. CASE NO: 6:20-CV-00410
RED LAMBDA, INC., a Florida
For-Profit Corporation, BAHRAM
YUSEFZADEH, individually, SAAD
AL BARRAK, individually and LEWIS
DUNCAN, individually,

Defendant.

Newer” Name Nem Smee eee ee ee Nee ene ee Nee Nee eee Nee Nee” Nee” See”

 

DEFENDANT RED LAMBDA, INC.’S NOTICE OF FILING SERVED SUMMONS
ON RED LAMBDA, INC, AS ATTACHMENT TO NOTICE OF REMOVAL [DE 1]

RED LAMBDA, INC. (“Defendant”), by and through its undersigned counsel,
files the attached in support of its Notice of Removal [DE 1] filed March 6, 2020:

Served Summons on Red Lambda, Inc.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 2 of 55 PagelD 109

DATED this 6th day of March, 2020.
Respectfully submitted,

JACKSON LEWIS P.C.

390 North Orange Avenue, Suite 1285
Orlando, Florida 32801

Telephone: (407) 246-8440
Facsimile: (407) 246-8441

By:  /s/ Peter M. Wendzel
Peter M. Wendzel
Florida Bar No. 1018271
peter.wendzel@jacksonlewis.com
Madonna M. Snowden
Florida Bar No. 0124522
madonna.snowden@jacksonlewis.com
Attorneys for Defendants RED LAMBDA,

INC., SAAD AL-BARRAK, and LEWIS
DUNCAN

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on this 6th day of March, 2020, the foregoing was
electronically filed with the Clerk of the Court by using the CM/ECF system, which will send
a notice of electronic filing to, as well as a true and correct copy sent via U.S. Mail and E-Mail
to: counsel for Plaintiffs, R. Samuel Dunaway, III, Esquire, Dunaway Law Firm, P.A., 2457
Silver Star Road, Orlando, Florida 32804, sam@dunawaylawfirm.com, and Counsel for
Defendant Bahram Yusefzadeh, Jesse I. Unruh, Esquire Spire Law, LLC 12249 Science Drive,

Suite 155 Orlando, Florida, jesse@spirelawfirm.com.

/s/ Peter M. Wendzel

Attorney
4847-7421-2534, v. 2
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 3 of 55 PagelD 110

Filing # 102055250 E-Filed 01/22/2020 03:33:30 PM

IN THE CIRCUIT COURT OF THE
EIGHTEENTH JUDICIAL CIRCUIT IN AND
FOR SEMINOLE COUNTY, FLORIDA

CASE NO.: 2020-CA-000122-16K-K
MICHAEL DALEIDEN, SEAN

RANDALL, STEVEN SACK, PEDRO

POVEDA, CHRISTOPHER CARVER,

RICHARD JOSWICK, JUSTIN

SCOTT, and LYNN FRAZEL

Plaintiffs,
v.

RED LAMBDA, INC., a Florida For-
Profit Corporation, BAHRAM
YUSEFZADEH, individually, SAAD
AL BARRAK, individually and LEWIS
DUNCAN, individually,

DAT ie Ls [tee eh

Defendants. INIT | ALS) Kk Pe

SUMMONS Bs a Sey

THE STATE OF FLORIDA: jZ A

    

 

To all and singular sheriffs of said state:

YOU ARE HEREBY COMMANDED to serve this Summons and a copy of the Complaint
or Petition in the above-styled cause upon the Defendant:

RED LAMBDA, INC.
C/O Bahram Yusefzadeh
400 Colonial Center Parkway
STE. 270
Lake Mary, FL 32746

Each Defendant is hereby required to serve written defenses to said Complaint on:

R. SAMUEL DUNAWAY ITI, ESQUIRE
Dunaway Law Firm, P.A.
2457 Silver Star Road
Orlando, Florida 32804
(407) 457-5000

##* E-FILED: GRANT MALOY, CLERK. OF CIRCUIT COURT SEMINOLE COUNTY, FL 01/22/2020 03:33:29 PM.****

 
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 4 of 55 PagelD 111

within twenty (20) days after service of this Summons upon you, exclusive of the day of service, and
to file the original of said written defenses with the Clerk of said Court. either before service of
Plaintiff's attorney or immediately thereafter. If you fail to do so, a default will be entered against
you for the relief demanded in the Complaint or Petition.

In accordance with the Americans With Disabilities Act, If you are a person with a disability
who needs any accommodation in order to participate in this proceeding, you are entitled, at no cost
to you, to the provision of certain assistance. Please contact ADA Coordinator, Diana Stewart, at the
Seminole County Courthouse, 301 North Park Avenue, Suite N301, Sanford, Florida 32771,
telephone no. 407-665-4227 within two (2) working days of your receipt of this notice, if you are
hearing or voice impaired, call 1-800-955-8771.

WITNESS my hand and the seal of this Court on this the 23rd_ day of
January , 2020. :

Grant Maloy
Clerk of the Circuit Court And Comptroller

 

py, fant?
As Deputy Clerk

 

IMPORTANTE

Usted ha sido demandado legalmente. Tiene veinte 20 dias, contados a partir del recibo de esta
notificacion, pata contestar la demanda adjunta, por escrito, y presentarla ante este tribunal. Una
llamada telefonica no lo protegera; si usted desea que el tribunal considere su defensa, debe presentar
su tepuesta por escrito, incluyendo el numero del caso y los nombres de las partes interesadas en dicho
caso. Si usted no contesta la demanda a tiempo, pudiese perder el caso y podria ser despojado de sus
ingresos y propiedades, o privado de sus derechos, sin previo aviso del tribunal. Existen otros
requisitos legales. Silo desea, puede usted consultar a un abogado immediatamente. Si no conoce a
un abogado, puede llamar a una de las oficinas de asistencia legal que aparecen en la guia telefonica.

Si desea responder. a la demanda por su centa, al mismo tiempo en que presenta su respuesta
ante el tribunal, debera usted enviar por correo o entregar una copia de su respuesta a la persona
denominada abajo como "Plaintiff/Plaintiff's Attorney." (Demandante o Abogado del Demandante).

IMPORTANT

Des poursuites judiciaries ont ete entreprises contre vous. Vous avez 20 jours consecutifs a
pattir de la date de l'assignation de cette citation pour deposer une reponse
ecrite a la plainte ci-jointe aupres de ce tribunal. Un simple coup de telephone est insuffisant pour
vous proteger. Vous etes oblige de deposer votre reponse ecrite, avec mention du numero de dossier

 
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 5 of 55 PagelD 112

ci-dessus et du nom des parties nommees ici, si vous souhaitez que le tribunal entende votre cause. Si
vous ne deposez pas votre reponse ecrite dans le relai requis, vous risquez de perdre la cause ainsi que
votre salaire, votre argent, et vos biens peuvent etre saisis par la suite, sans aucun preavis ulterieur du
tribunal. II y a d'autres obligations juridiques et vous pouvez requerir les services immediats d'un
avocat. Si vous ne comnaissez pas d'avocat, vous pourriez telephoner a un service de reference
d'avocats ou a un bureau d’assistance juridique (figurant a l'annuaire de telephones).

Si vous choisissez de deposer vous-meme une response ecrite, il vous faudra egalement, en
meme temps que cette formalite, faire parvenir ou expedier une copie de votre reponse ecrite au
"Plaintiff/Plaintiff's Attomey." (Plaignant ou a son avocat) nomme ci-dessous.

\ R. SAMUEL DUNAWAY ITI, ESQUIRE
Dunaway Law Firm, P.A.
2457 Silver Star Road
Orlando, Florida 32804
(407) 457-5000

 
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 6 of 55 PagelD 113

Filing # 101918062 E-Filed 01/20/2020 05:52:00 PM

IN THE CIRCUIT COURT OF THE
EIGHTEENTH JUDICIAL CIRCUIT IN AND
FOR SEMINOLE COUNTY, FLORIDA

CASE NO.:
MICHAEL DALEIDEN, SEAN

RANDALL, STEVEN SACK, PEDRO
POVEDA, CHRISTOPHER CARVER,
RICHARD JOSWICK, JUSTIN
SCOTT, and LYNN FRAZEL

Plaintiffs,
Vv.

RED LAMBDA, INC., a Florida For-
Profit Corporation, BAHRAM
YUSEFZADEH, individually, SAAD
AL BARRAK, individually and LEWIS
DUNCAN, individually,

Defendants.
;

 

COMPLAINT AND DEMAND FOR JURY TRIAL

COME NOW, Plaintiffs, MICHAEL DALEIDEN, SEAN RANDALL, STEVEN SACK,
PEDRO POVEDA, CHRISTOPHER CARVER, RICHARD JOSWICK, JUSTIN SCOTT, and
LYNN FRAZEL (Collectively referred to as "PLAINTIFFS"), by and through undersigned .
counsel, and hereby files this their Complaint and Demand for Jury Trial against Defendants, RED
LAMBDA, INC., a Florida For-Profit Corporation, and BAHRAM YUSEFZADEH, individually,
("YUSEFZADEH"), SAAD AL BARRAK, individually, ("AL BARRAK ") and LEWIS
DUNCAN, individually, ("DUNCAN"), individually, (collectively "Defendants"), and pray for

justice as follows:
Case 6:20-cv-00410-WWB-GJK Document6 Filed 03/06/20 Page 7 of 55 PagelD 114

JURISDICTION AND VENUE

1. This is an action for damages that exceeds Thirty Thousand Dollars ($30,000.00) exclusive

of interest, costs and attorney’s fees,

2. At all times material to this action, Plaintiff, MICHAEL DALEIDEN, is a natural person
residing in Apopka, Orange County, Florida,

3. Atall times material to this action, Plaintiff, SEAN RANDALL, is anatural person residing
in Longwood, Seminole County, Florida.

4, At all times material to this action, Plaintiff, STEVEN SACK, is a natural person residing
in Debary, Volusia County, Florida.

5. At all times material to this action, Plaintiff, PEDRO POVEDA, is a natural person residing
in Orlando, Orange County, Florida.

6. At all times material to this action, Plaintiff, CHRISTOPHER CARVER, is a natural
person residing in Lake Mary, Seminole County, Florida.

7. At all times material to this action, Plaintiff, RICHARD JOSWICK, is a natural person
residing in Oviedo, Seminole County, Florida.

8. At all times material to this action, Plaintiff, JUSTIN SCOTT, is a natural person residing
in Altamonte Springs, Seminole County, Florida.

9, Atall times material to this action, Plaintiff, LYNN FRAZEL, is a natural person residing
in Winter Park, Orange County, Florida.

10, At all times material hereto Defendant, RED LAMBDA, INC., was a Florida For-Profit
Corporation with its principle place of business in Lake Mary, Seminole County, Florida, who

engaged in interstate commerce.
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 8 of 55 PagelD 115

11. At all times material to this action, Defendant, BAHRAM YUSEFZADEH, is a natural
person residing in Longwood, Seminole County, Florida,

12. At all times material to this action, Defendant, SAAD AL BARRAK is a natural person
residing in either George Town, Grand Cayman Islands or Khaldiya, Kuwait.

13. At all times material to this action, Defendant, LEWIS DUNCAN, is a natural person

residing in Newport, Rhode Island.

14, All other conditions precedent to the bringing of this action have been performed, have

occurred or have been waived.

15, Venue is proper in Seminole County because the employment at issue in this case occurred

in Seminole County, Florida.

STATEMENT OF FACTS

16. At dates as alleged below, the Plaintiffs were employees of Defendant, RED LAMBDA,
INC. in various capacities, Plaintiffs, MICHAEL DALEIDEN, SEAN RANDALL, STEVEN
SACK, PEDRO POVEDA, CHRISTOPHER CARVER, RICHARD JOSWICK, and JUSTIN
SCOTT were employed as computer employees and were required to be compensated either on a
salary or fee basis at a rate not less than $684 per week or, if compensated on an hourly basis, at a
rate not less than $27.63 an hour. As alleged below, Defendants failed to pay the Plaintiffs during
multiple weeks in 2018 and 2019, Thus, the computer employee exemption does not apply in this
case and the Plaintiffs are all non-exempt employees for the purposes of the FLSA. Therefore,
Plaintiffs are entitled to bring FLSA claims for unpaid wages and unpaid overtime.

17. Plaintiff, LYNN FRAZEL was at all times material hereto a non-exempt administrative

assistant entitling her to claims under FLSA for unpaid wages and unpaid overtime as well.
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 9 of 55 PagelD 116

18. Throughout Plaintiffs employment with Defendants, they routinely worked their required
work week which was often in excess of 40 hours each week.

19, However, Defendants have failed to compensate the Plaintiffs with the required minimum
wage and required overtime wages during multiple weeks in 2018 and 2019 thereby violating of
the FLSA and Florida minimum wage statute.

20, Pay records reflecting compensation paid to Plaintiff are in the possession of Defendants.

21. Defendants have missed many payrolls and failed to the compensate the Plaintiffs.

Furthermore, Defendants have made some cash payments to the Plaintiffs wherein no taxes were
paid in violation of Federal and State law.

22, Moreover, Defendants failed to maintain accurate time records of Plaintiff in violation of
the FLSA regulations,

23. Defendants violated the FLSA from January 1, 2018 through December 30, 2019 in that:

a. Defendants have failed to pay Plaintiffs for the required earned wages for all of
hours worked in each workweek as required by the FLSA;

b. Defendants have failed to pay Plaintiffs for the required earned overtime wages for
all of hours worked in each workweek as required by the FLSA

c, No payments or provisions for payment have since been made by Defendants to

properly compensate Plaintiffs for their earned wages;

and

d, Defendants have failed to maintain proper time records as mandated by FLSA

regulations.
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 10 of 55 PagelD 117

24, As a direct and proximate cause of Defendants’ willful failure to pay wages, Plaintiffs have
been damaged in the loss of earned wage compensation and loss of earned overtime compensation
for one or more weeks of work with Defendants since 1/2018.

25, Defendants’ failure to properly compensate Plaintiffs their earned wages was willful.

26. Plaintiffs have retained the undersigned attorney to represent them in this litigation.

MICHAEL DALEIDEN’s UNPAID MINIMUM WAGE AGAINST
| DEFENDANT, RED LAMBDA, INC.

27, Plaintiff, MICHAEL DALEIDEN realleges and incorporates paragraph 1 through 26 of
this Complaint, as if fully set forth herein.

28. Plaintiff is entitled to be paid minimum wages and for each workweek during his 2018
and 2019 employment with Defendant, RED LAMBDA, INC,

29. Defendant RED LAMBDA, INC. failed to pay Plaintiff his earned wages for many weeks
in 2018 and 2019 thereby violating the FLSA.

30. Defendant RED LAMBDA, INC, knew that it was not paying required wages to Plaintiff
as it instructed its staff to alter Plaintiffs time records regularly.

31. At all times material hereto, Defendant RED LAMBDA, INC. failed to maintain proper

time records as mandated by FLSA regulations. - |

32. Defendant RED LAMBDA, INC. willfully failed to pay Plaintiff the required minimum
wage in for one or more weeks of work in 2018 and 2019 thereby violating 29 U.S.C. §206.

33. As a direct and proximate cause of Defendant RED LAMBDA, Inc.’s deliberate failure to
pay the required minimum wage, Plaintiff has been damaged in the loss of unpaid wages for one

or more weeks of work with Defendant RED LAMBDA, INC. in 2018 and 2019.
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 11 of 55 PagelD 118

34. As a direct and proximate cause of Defendant RED LAMBDA, ING.'s actions and
omissions, Plaintiff is entitled to an award of an additional equal amount for liquidated damages
pursuant to 29 U.S.C. §216(b).

35, Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

pursuant to 29 U.S.C. §216(b).
WHEREFORE, Plaintiff, MICHAEL DALEIDEN requests judgment to be entered in his
favor and against Defendant RED LAMBDA, INC. for actual unpaid wages, liquidated damages,

as well as costs and attorney's fees and such other relief deemed proper by this Court.

COUNT i
MICHAEL DALEIDEN’s UNPAID OVERTIME WAGE AGAINST
DEFENDANT, RED LAMBDA, INC.
36. Plaintiff, MICHAEL DALEIDEN realleges and incorporates paragraph 1 through 35 of
this Complaint, as if fully set forth herein.

37. Plaintiff is entitled to be paid overtime wages and for each workweek during his 2018 and
2019 employment with Defendant, RED LAMBDA, INC.

38. Defendant RED LAMBDA, INC. failed to pay Plaintiff his earned wages for many weeks
in 2018 and 2019 thereby violating the FLSA.

39. Defendant RED LAMBDA, INC. knew that it was not paying required wages to Plaintiff
as it instructed its staff to alter Plaintiffs time records regularly.

40, At all times material hereto, Defendant RED LAMBDA, INC. failed to maintain proper

time records as mandated by FLSA regulations.

41. Defendant RED LAMBDA, INC. willfully failed to pay Plaintiff the required overtime

wages in for one or more weeks of work in 2018 and 2019 thereby violating 29 U.S.C. §207,
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 12 of 55 PagelD 119

42. As a direct and proximate cause of Defendant RED LAMBDA, Inc.’s deliberate failure to
pay the required minimum wage, Plaintiff has been damaged in the loss of unpaid overtime wages
for one or more weeks of work with Defendant RED LAMBDA, INC. in 2018 and 2019,

43, As a direct and proximate cause of Defendant RED LAMBDA, INC.'s actions and
omissions, Plaintiff.is entitled to an award of an additional equal amount for liquidated damages
pursuant to 29 U.S.C. §216(b).

44, Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

pursuant to 29 U.S.C. §216(b).

WHEREFORE, Plaintiff, MICHAEL DALEIDEN requests judgment to be entered in his
favor and against Defendant RED LAMBDA, INC. for actual unpaid overtime wages, liquidated
damages, as well as costs and attorney's fees and such other relief deemed proper by this Court

COUNT Ut
MICHAEL DALEIDEN’s UNPAID WAGES AGAINST DEFENDANTS, YUSEFZADEH
AL BARRAK, AND DUNCAN

45, Plaintiff realleges and incorporates paragraph 1 through 44 of this Complaint, as if fully
set forth herein.

46, Plaintiff is entitled to be paid weekly wages for worked performed in 2018 and 2019 during
his employment.with Defendant, YUSEFZADEH, AL BARRAK, AND DUNCAN.

47. Defendants, YUSEFZADEH, AL BARRAK, AND DUNCAN failed to pay Plaintiff his
earned wages for each hour he worked in each workweek in 2018 and 2019. |

48, Defendants, YUSEFZADEH, AL BARRAK, AND DUNCAN knew that they were not
paying required wages to Plaintiff as they or an agent or representative were instructed to alter
Plaintiffs time records regularly.

49. At all times material hereto; Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN

}

failed to maintain proper time records as mandated by FLSA regulations,
Case 6:20-cv-00410-WWB-GJK Document6 Filed 03/06/20 Page 13 of 55 PagelD 120

50, Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN willfully failed to pay
Plaintiff's wages for one or more weeks of work in 2018 and 2019 in violation of 29 U.S.C. §206.

SI. As a direct and proximate cause of Defendant YUSEFZADEH, AL BARRAK, AND
DUNCAN 's deliberate failure to pay wages, Plaintiff has been damaged in the loss of unpaid
wages for one or more weeks of work with Defendant YUSEFZADEH, AL BARRAK, AND
DUNCAN .

52. As a direct and proximate cause of Defendant YUSEFZADEH, AL BARRAK, AND
DUNCAN 's actions and omissions, Plaintiff is entitled to an award of an additional equal amount
for liquidated damages pursuant to 29 U.S.C. §216(b).

53. Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs
pursuant to 29 U.S.C, §216(b).

WHEREFORE, Plaintiff, MICHAEL DALEIDEN requests judgment to be entered in his favor
and against Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN for actual unpaid
overtime wages, liquidated damages, as well as costs and attorney's fees and such other relief
deemed proper by this Court.

COUNT IV
MICHAEL DALEIDEN’s UNPAID OVERTIME WAGES AGAINST DEFENDANT,
YUSEFZADEH, AL BARRAK, AND DUNCAN

54, Plaintiff realleges and incorporates paragraph 1 through 53 of his Complaint, as if fully set
forth herein. |

55, Plaintiff is entitled to be paid overtime wages for each hour worked over 40 in each
workweek during his employment with Defendant YUSEFZADEH, AL BARRAK, AND
DUNCAN.

56. Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN failed to pay Plaintiff his

earned overtime wages for each hour he worked over 40 in each workweek.
Case 6:20-cv-00410-WWB-GJK Document6 Filed 03/06/20 Page 14 of 55 PagelD 121

57. Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN knew that they were not
paying required overtime wages to Plaintiff as they or an agent or representative of
YUSEFZADEH, AL BARRAK, AND DUNCAN instructed the staff to alter Plaintiffs time
records regularly.

58. At all times material hereto, Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN
failed to maintain proper time records as mandated. by FLSA regulations.

59, Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN willfully failed to pay
Plaintiff overtime wages for one or more weeks of work in 2018 and 2019 violation of 29 U.S.C.
§207,

60. As a direct and proximate cause of Defendant YUSEFZADEH, AL BARRAK, AND
DUNCAN 's deliberate failure to pay overtime wages, Plaintiff has been damaged in the loss of
unpaid overtime wages for one or more weeks of work with Defendant YUSEFZADEH, AL
BARRAK, AND DUNCAN.

61. As a direct and proximate cause of Defendant YUSEFZADEH, AL BARRAK, AND
DUNCAN 's actions and omissions, Plaintiff is entitled to an award of an additional equal amount
for liquidated damages pursuant to 29 U.S.C. §216(b),

62. Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs
pursuant to 29 U.S.C. §216(b).

WHEREFORE, Plaintiff, MICHAEL DALEIDEN requests judgment to be entered in his favor
and against. Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN for actual unpaid

overtime wages, liquidated damages, as well as costs and attorney's fees and such other relief

deemed proper by this Court.
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 15 of 55 PagelD 122

COUNT V
UNPAID WAGES AGAINST DEFENDANT RED LAMBDA, INC.

63. Plaintiff realleges and incorporates paragraph 1 through 62 of this Complaint, as if fully
set forth herein,

64. Plaintiff, MICHAEL DALEIDEN was an employee of Defendant RED LAMBDA, INC,
in 2018 and 2019,

65. Plaintiff was to be paid on a salary but was not paid during many payrolls.

66. Throughout this time, Plaintiff earned wages for which he was not paid in full.

67. Plaintiff demanded payment of his earned wages but Defendant RED LAMBDA, INC. has
failed to pay him accrued but unpaid wages.

68. Asa direct and proximate cause of Defendant RED LAMBDA, INC.'s deliberate failure to
pay Plaintiff his earned wages, Plaintiff has been damaged in the loss of unpaid wages,

69. As a direct and proximate cause of Defendant RED LAMBDA, INC.'s . actions and
omissions, Plaintiff is entitled to an award of costs and reasonable attorney's fees pursuant to Fla.
Stat., §448.08.

WHEREFORE, Plaintiff, Plaintiff, MICHAEL DALEIDEN requests judgment to be entered
in his favor and against Defendant RED LAMBDA, INC. for unpaid wages, as well as costs and

reasonable attorney's fees and such other relief deemed proper by this Court.

COUNT VI
SEAN RANDALL’s UNPAID MINIMUM WAGE AGAINST
DEFENDANT, RED LAMBDA, INC.
70. Plaintiff, SEAN RANDALL realleges and incorporates paragraph 1 through 69 of this
Complaint, as if fully set forth herein.

71, Plaintiff is entitled to be paid minimum wages and for each workweek during his 2018

and 2019 employment with Defendant, RED LAMBDA, INC.
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 16 of 55 PagelD 123

72. Defendant RED LAMBDA, INC. failed to pay Plaintiff his earned wages for many weeks
in 2018 and 2019 thereby violating the FLSA.

73. Defendant RED LAMBDA, INC. knew that it was not paying required wages to Plaintiff
as it instructed its staff to alter Plaintiff's time records regularly.

74, At all times material hereto, Defendant RED LAMBDA, INC. failed to maintain proper

time records as mandated by FLSA regulations.

75, Defendant RED LAMBDA, INC. willfully failed to pay Plaintiff the required minimum
wage in for one or more weeks of work in 2018 and 2019 thereby violating 29 U.S.C, §206.

76. As a direct and proximate cause of Defendant RED LAMBDA, Ine.’s deliberate failure to
pay the required minimum wage, Plaintiff has been damaged in the loss of unpaid wages for one
or more weeks of work with Defendant RED LAMBDA, INC. in 2018 and 2019.

77, As a direct and proximate cause of Defendant RED LAMBDA, INC.'s actions and
omissions, Plaintiff is entitled to an award of an additional equal amount for liquidated damages
pursuant to 29 U.S.C. §216(b). |

78, Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

pursuant to 29 U.S.C. §216(b).
WHEREFORE, Plaintiff, SEAN RANDALL requests judgment to be entered in his favor
and against Defendant RED LAMBDA, INC. for actual unpaid wages, liquidated damages, as well

as costs and attorney's fees and such other relief deemed proper by this Court,

COUNT VIf
SEAN RANDALL’s UNPAID OVERTIME WAGE AGAINST
- DEFENDANT, RED LAMBDA, INC,

79, Plaintiff, SEAN RANDALL realleges and incorporates paragraph 1 through 78 of this

Complaint, as if fully set forth herein.
Case 6:20-cv-00410-WWB-GJK Document6 Filed 03/06/20 Page 17 of 55 PagelD 124

80. Plaintiff is entitled to be paid overtime wages and for each workweek during his 2018 and
2019 employment with Defendant, RED LAMBDA, INC.

81. Defendant RED LAMBDA, INC. failed to pay Plaintiff his earned wages for many weeks
in 2018 and 2019 thereby violating the FLSA.

82. Defendant RED LAMBDA, INC. knew that it was not paying required wages to Plaintiff
as it instructed its staff to alter Plaintiff's time records regularly.

83. At all times material hereto, Defendant RED LAMBDA, INC. failed to maintain proper

time records as mandated by FLSA regulations.

84, Defendant RED LAMBDA, INC. willfully failed to pay Plaintiff the required overtime
wages in for one or more weeks of work in 2018 and 2019 thereby violating 29 U.S.C. §207.

85, As a direct and proximate cause of Defendant RED LAMBDA, Inc.’s deliberate failure to
pay the required minimum wage, Plaintiff has been damaged in the loss of unpaid overtime wages
for one or more weeks of work with Defendant RED LAMBDA, INC, in 2018 and 2019.

_ 86. As a-direct and proximate cause of Defendant RED LAMBDA, INC.'s actions and
omissions, Plaintiff is entitled to an award of an additional equal amount for liquidated damages
pursuant to 29 U.S.C. §216(b).

87. Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

pursuant to 29 USS.C, §216(b).
WHEREFORE, Plaintiff, SEAN RANDALL requests judgment to be entered in his favor
and against Defendant RED LAMBDA, INC. for actual unpaid overtime wages, liquidated

damages, as well as costs and attorney's fees and such other relief deemed proper by this Court,
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 18 of 55 PagelD 125

COUNT VIII
SEAN RANDALL’s UNPAID WAGES AGAINST DEFENDANTS, YUSEFZADEH AL
BARRAK, AND DUNCAN

88. Plaintiff realleges and incorporates paragraph 1 through 87 of this Complaint, as if fully
set forth herein.

89, Plaintiff is entitled to be paid weekly wages for worked performed in 2018 and 2019 during
his employment with Defendant, YUSEFZADEH, AL BARRAK, AND DUNCAN.

90. Defendants, YUSEFZADEH, AL BARRAK, AND DUNCAN failed to pay Plaintiff his
earned wages for each hour he worked in each workweek in 2018 and 2019.

91. Defendants, YUSEFZADEH, AL BARRAK, AND DUNCAN knew that they were not
paying required wages to Plaintiff as they or an agent or representative were instructed to alter
Plaintiffs time records regularly.

92, At all times material hereto, Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN
failed to maintain proper time records as mandated by FLSA regulations.

93, Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN willfully failed. to pay
Plaintiffs wages for one or more weeks of work in 2018 and 2019 in violation of 29 U.S.C, §206.

94. As a direct and proximate cause of Defendant YUSEFZADEH, AL BARRAK, AND
DUNCAN 's deliberate failure to pay wages, Plaintiff has been damaged in the loss of unpaid
wages for one or more weeks of work with Defendant YUSEFZADEH, AL BARRAK, AND
DUNCAN,

95. As a direct and proximate cause of Defendant YUSEFZADEH, AL BARRAK, AND
DUNCAN 's actions and omissions, Plaintiff is entitled to an award of an additional equal amount

for liquidated damages pursuant to 29 U.S.C. §216(b).

96. Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

pursuant to 29 U.S.C. §216(b).
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 19 of 55 PagelD 126

WHEREFORE, Plaintiff, SEAN RANDALL requests judgment to be entered in his favor and
against Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN for actual unpaid overtime
wages, liquidated damages,.as well as costs and attorney's fees and such other relief deemed proper

by this Court.

COUNT IX
SEAN RANDALL’s UNPAID OVERTIME WAGES AGAINST DEFENDANT,
YUSEFZADEH, AL BARRAK, AND DUNCAN

97. Plaintiff realleges and incorporates paragraph | through 83 of his Complaint, as if fully set
forth herein.

98. Plaintiff is entitled to be paid overtime wages for each hour worked over 40 in each
workweek during his. employment with Defendant YUSEFZADEH, AL BARRAK, AND
DUNCAN.

99. Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN failed to pay Plaintiff his
earned overtime wages for each hour he worked over 40 in each workweek.

100. - Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN knew that they were
not paying required overtime wages to Plaintiff as they or an agent or representative of
YUSEFZADEH, AL BARRAK, AND DUNCAN instructed the staff to alter Plaintiffs time
records regularly.

101. . At all times material hereto, Defendant YUSEFZADEH, AL BARRAK, AND
DUNCAN failed to maintain proper time records as mandated by FLSA regulations.

102. Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN willfully failed to pay
Plaintiff overtime wages for one or more weeks of work in 2018 and 2019 violation of 29 U.S.C,
§207.

103. As a direct and proximate cause of Defendant YUSEFZADEH, AL BARRAK,

AND DUNCAN 's deliberate failure to pay overtime wages, Plaintiff has been damaged in the loss
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 20 of 55 PagelD 127

of unpaid overtime wages for one or more weeks of work with Defendant YUSEFZADEH, AL
BARRAK, AND DUNCAN. |

104, As a direct and proximate cause of Defendant YUSEFZADEH, AL BARRAK,
AND DUNCAN ''s actions and omissions, Plaintiff is entitled to an award of an additional equal
amount for liquidated damages pursuant to 29 U.S.C, §216(b).

105, Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs
pursuant to 29 U.S.C, §216(b).

WHEREFORE, Plaintiff, SEAN RANDALL requests judgment to be entered in his favor and
against Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN for actual unpaid overtime

wages, liquidated damages, as well as costs and attorney's fees and such other relief deemed proper

by this Court.

. COUNT X
UNPAID WAGES AGAINST DEFENDANT RED LAMBDA, INC,
106. Plaintiff realleges and incorporates paragraph | through 105 of this Complaint, as
if fully set forth herein,
107, Plaintiff, Plaintiff, SEAN RANDALL was an employee of Defendant RED

LAMBDA, INC. in 2-18 and 2019.

108. Plaintiff was to be paid on a salary but was not paid during many payrolls.
109, Throughout this time, Plaintiff earned wages for which he was not paid in full.
110. Plaintiff demanded payment of his earned wages but Defendant RED LAMBDA,

INC. has failed to pay him accrued but unpaid wages.

lil, As a direct and proximate cause of Defendant RED LAMBDA, INC.'s deliberate

failure to pay Plaintiff his earned wages, Plaintiff has been damaged in the loss of unpaid wages.
Case 6:20-cv-00410-WWB-GJK Document6 Filed 03/06/20 Page 21 of 55 PagelD 128

112. . As a direct and proximate cause of Defendant RED LAMBDA, INC,'s actions and
omissions, Plaintiff is entitled to an award of costs and reasonable attorney's fees pursuant to Fla.
Stat., §448.08,

WHEREFORE, Plaintiff, Plaintiff, SEAN RANDALL requests judgment to be entered in his
favor and against Defendant RED LAMBDA, INC. for unpaid wages, as well as costs and

reasonable attorney's fees and such other relief deemed proper by this Court.

COUNT XI
STEVEN SACK’s UNPAID MINIMUM WAGE AGAINST
DEFENDANT, RED LAMBDA, INC.

 

113. Plaintiff, STEVEN SACK realleges and incorporates paragraph 1 through 112 of
this Complaint, as if fully set forth herein. |

114, Plaintiff is entitled to be paid minimum wages and for each workweek during his
2018 and 2019 employment with Defendant, RED LAMBDA, INC.

115. Defendant RED LAMBDA, INC. failed to pay Plaintiff his earned wages for many
weeks in 2018 and 2019 thereby violating the FLSA.

116, Defendant RED LAMBDA, INC. knew that it was not paying required wages to
Plaintiff as it instructed its staff to alter Plaintiff's time records regularly.

117, At all times material hereto, Defendant RED LAMBDA, INC. failed to maintain

proper time records as mandated by FLSA regulations.

118. Defendant RED LAMBDA, INC, willfully failed to pay Plaintiff the required

minimum wage in for one or more weeks of work in 2018 and 2019 thereby violating 29 U.S.C.

§206,
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 22 of 55 PagelD 129

119, As a direct and proximate cause of Defendant RED LAMBDA, Inc.’s deliberate
failure to pay the required minimum wage, Plaintiff has been damaged in the loss of unpaid wages
fot one or more weeks of work with Defendant RED LAMBDA, INC. in 2018 and 2019.

120, As a direct and proximate cause of Defendant RED LAMBDA, INC.'s actions and
omissions, Plaintiff is entitled to an award of an additional equal amount for liquidated damages

pursuant to 29 U.S.C. §216(b).

121. Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs
pursuant to 29 U.S.C. §216(b).

WHEREFORE, Plaintiff, STEVEN SACK requests judgment to be entered in his favor

and against Defendant RED LAMBDA, INC. for actual unpaid wages, liquidated damages, as well

as costs and attorney's fees and such other relief deemed proper by this Court.

COUNT XII
STEVEN SACK’s UNPAID OVERTIME WAGE AGAINST
DEFENDANT, RED LAMBDA, INC.
122, Plaintiff, STEVEN SACK realleges and incorporates paragraph 1 through 121 of
this Complaint, as if fully set forth herein.

123. - Plaintiff is entitled to be paid overtime wages and for each workweek during his
2018 and 2019 employment with Defendant, RED LAMBDA, INC.

124, Defendant RED LAMBDA, INC. failed to pay Plaintiff his earned wages for many
weeks in 2018 and 2019 thereby violating the FLSA.

125. Defendant RED LAMBDA, INC. knew that it was not paying required wages to
Plaintiff as it instructed its staff to alter Plaintiff's time records regularly.

126. At all times material hereto, Defendant RED LAMBDA, INC. failed to maintain

proper time records as mandated by FLSA regulations.
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 23 of 55 PagelD 130

127, Defendant RED LAMBDA, INC. willfully failed to pay Plaintiff the required
overtime wages in for one or more weeks of work in 2018 and 2019 thereby violating 29 U.S.C.
§207,

128. As a direct and proximate cause of Defendant RED LAMBDA, Inc.’s deliberate
failure to pay the required minimum wage, Plaintiff has been damaged in the loss of unpaid
overtime wages for one or more weeks of work with Defendant RED LAMBDA, INC. in 2018
and 2019.

129, As a direct and proximate cause of Defendant RED LAMBDA, INC.'s actions and
omissions, Plaintiff is entitled to an award of an additional equal amount for liquidated damages
pursuant to 29 U.S.C. §216(b).

130. Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

pursuant to 29 U.S.C, §216(b),

WHEREFORE, Plaintiff, STEVEN SACK requests judgment to be entered in his favor
and against Defendant RED LAMBDA, INC. for actual unpaid overtime wages, liquidated
damages, as well as costs and attorney's fees and such other relief deemed proper by this Court

COUNT XIII

STEVEN SACK’s UNPAID WAGES AGAINST DEFENDANTS, YUSEFZADEH AL
BARRAK, AND DUNCAN

131, Plaintiff realleges and incorporates paragraph | through 130 of this Complaint, as
if fully set forth herein.
132, Plaintiff is entitled to be paid weekly wages for worked performed in 2018 and

2019 during his employment with Defendant, YUSEFZADEH, AL BARRAK, AND DUNCAN.
133. Defendants, YUSEFZADEH, AL BARRAK, AND DUNCAN failed to pay

Plaintiff his earned wages for each hour he worked in each workweek in 2018 and 2019.
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 24 of 55 PagelD 131

134, Defendants, YUSEFZADEH, AL BARRAK, AND DUNCAN knew that they were
not paying required wages to Plaintiff as they or an agent or representative were instructed to alter
Plaintiffs time records regularly.

135. At all times material hereto, Defendant YUSEFZADEH, AL BARRAK, AND
DUNCAN failed to maintain proper time records as mandated by FLSA regulations.

136. Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN willfully failed to pay
Plaintiff's wages for one or more weeks of work in 2018 and 2019 in violation of 29 U.S.C, §206.

137. As a direct and proximate cause of Defendant YUSEFZADEH, AL BARRAK,
AND DUNCAN'S deliberate failure to pay wages, Plaintiff has been damaged in the loss of unpaid
wages for one or more weeks of work with Defendant YUSEFZADEH, AL BARRAK, AND
DUNCAN. |

138, As a direct and proximate cause of Defendant YUSEFZADEH, AL BARRAK,
AND DUNCAN 's actions and omissions, Plaintiff is entitled to an award of an additional equal

amount for liquidated damages pursuant to 29 U.S.C, §216(b).

139. Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs
pursuant to 29 U.S.C, §216(b).

WHEREFORE, Plaintiff, STEVEN SACK requests judgment to be entered in his favor and
against Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN for actual unpaid overtime
wages, liquidated damages, as well as costs and attorney's fees and such other relief deemed proper
by this Court.

COUNT XIV
STEVEN SACK’s UNPAID OVERTIME WAGES AGAINST DEFENDANT,

YUSEFZADEH, AL BARRAK, AND DUNCAN

140, Plaintiff realleges and incorporates paragraph 1 through 139 of his Complaint, as if

fully set forth herein.
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 25 of 55 PagelD 132

141, Plaintiff is entitled to be paid overtime wages for each hour worked over 40 in each
workweek during his employment with Defendant YUSEFZADEH, AL BARRAK, AND
DUNCAN.

142. Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN failed to pay Plaintiff
his earned overtime wages for each hour he worked over 40 in each workweek.

' 143, Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN knew that they were
not paying required overtime wages to Plaintiff as they or an agent or representative of
YUSEFZADEH, AL BARRAK, AND DUNCAN instructed the staff to alter Plaintiffs time
records regularly.

144, At all times material hereto, Defendant YUSEFZADEH, AL BARRAK, AND
DUNCAN failed to maintain proper time records as mandated by FLSA regulations.

145. Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN willfully failed to pay
Plaintiff overtime wages for one or more weeks of work in 2018 and 2019 violation of 29 U.S.C.
§207.

146. | As a direct and proximate cause of Defendant YUSEFZADEH, AL BARRAK,
AND DUNCAN 's deliberate failure to pay overtime wages, Plaintiff has been damaged in the loss
of unpaid overtime wages for one or more weeks of work with Defendant YUSEFZADEH, AL
BARRAK, AND DUNCAN.

147, As a direct and proximate cause of Defendant YUSEFZADEH, AL BARRAK,
AND DUNCAN 's actions and omissions, Plaintiff is entitled to an award of an additional equal
amount for liquidated damages pursuant to 29 ULS.C. §216(b).

148. Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

pursuant to 29 U.S.C. §216(b).
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 26 of 55 PagelD 133

WHEREFORE, Plaintiff, STEVEN SACK requests judgment to be entered in his favor and
against Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN for actual unpaid overtime
wages, liquidated damages, as well as costs and attorney's fees and such other relief deemed proper

by this Court.

COUNT XV
UNPAID WAGES AGAINST DEFENDANT RED LAMBDA, INC.

149, Plaintiff realleges and incorporates paragraph 1 through 148 of this Complaint, as

if fully set forth herein.

150, Plaintiff, Plaintiff, STEVEN SACK was an employee of Defendant RED
LAMBDA, INC. in 2018 an 2019.

151. Plaintiff was to be paid on a salary but was not paid during many payrolls,
152, Throughout this time, Plaintiff earned wages for which he was not paid in full.
153, Plaintiff demanded payment of his earned wages but Defendant RED LAMBDA,

INC. has failed to pay him accrued but unpaid wages.

154, As a direct and proximate cause of Defendant RED LAMBDA, INC.'s deliberate
failure to pay Plaintiff his earned wages, Plaintiff has been damaged in the loss of unpaid wages.

155, As a direct and proximate cause of Defendant RED LAMBDA, INC.'s actions and
omissions, Plaintiff is entitled to an award of costs and reasonable attorney's fees pursuant to Fla.
Stat., §448.08.

WHEREFORE, Plaintiff, Plaintiff, STEVEN SACK requests judgment to be entered in his
favor and against Defendant RED LAMBDA, INC. for unpaid wages, as well as costs and

reasonable attorney's fees and such other relief deemed proper by this Court.
Case 6:20-cv-00410-WWB-GJK Document6 Filed 03/06/20 Page 27 of 55 PagelD 134

COUNT XVI
PEDRO POVEDA’s UNPAID MINIMUM WAGE AGAINST
DEFENDANT, RED LAMBDA, INC.

156. Plaintiff, PEDRO POVEDA realleges and incorporates paragraph | through 155 of

this Complaint, as if fully set forth herein.

157, Plaintiff is entitled to be paid minimum wages and for each workweek during his
2018 and 2019 employment with Defendant, RED LAMBDA, INC.

158, Defendant RED LAMBDA, INC. failed to pay Plaintiff his earned wages for many
weeks in 2018 and 2019 thereby violating the FLSA.

159, Defendant RED LAMBDA, INC. knew that it was not paying required wages to
Plaintiff as it instructed its staff to alter Plaintiff's time records regularly.

160, At all times material hereto, Defendant RED LAMBDA, INC. failed to maintain

proper time records as mandated by FLSA regulations.

161. Defendant RED LAMBDA, INC. willfully failed to pay Plaintiff the required
minimum wage in for one or more weeks of work in 2018 and 2019 thereby violating 29 U.S.C.
§206.

162. As a direct and proximate cause of Defendant RED LAMBDA, Inc,’s deliberate
failure to pay the required minimum wage, Plaintiff has been damaged in the loss of unpaid wages
for one or more weeks of work with Defendant RED LAMBDA, INC. in 2018 and 2019,

163. | As a direct and proximate cause of Defendant RED LAMBDA, INC.'s actions and
omissions, Plaintiff is entitled to an award of an additional equal amount for liquidated damages
pursuant to 29 U.S.C. §216(b).

164, Additionally, Plaintiffis entitled to an award of reasonable attorney's fees and costs

pursuant to 29 U.S.C. §216(b).
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 28 of 55 PagelD 135

WHEREFORE, Plaintiff, PEDRO POVEDA requests judgment to be entered in his favor
and against Defendant RED LAMBDA, INC, for actual unpaid wages, liquidated: damages, as well

as costs and attorney's fees and such other relief deemed proper by this Court.

COUNT XVII
PEDRO POVEDA’s UNPAID OVERTIME WAGE AGAINST
DEFENDANT, RED LAMBDA, INC,

165. Plaintiff, PEDRO POVEDA realleges and incorporates paragraph 1 through 164 of

this Complaint, as if fully set forth herein.

166, Plaintiff is entitled to be paid overtime wages and for each workweek during his
2018 and 2019 employment with Defendant, RED LAMBDA, INC,

167. Defendant RED LAMBDA, INC. failed to pay Plaintiff his earned wages for many
weeks in 2018 and 2019 thereby violating the FLSA.

168, Defendant RED LAMBDA, INC. knew that it was not paying required wages to
Plaintiff as it instructed its staff to alter Plaintiff’s time records regularly.

169, At all times material hereto, Defendant RED LAMBDA, INC. failed to maintain

proper time records as mandated by FLSA regulations.

170. Defendant RED LAMBDA, INC. willfully failed to pay Plaintiff the required
overtime wages in for one or more weeks of work in 2018 and 2019 thereby violating 29 U.S.C.
§207.

171, As a direct and proximate cause of Defendant RED LAMBDA, Inc,’s deliberate
failure to pay the required minimum wage, Plaintiff has been damaged in the loss of unpaid

overtime wages for one or more weeks of work with Defendant RED LAMBDA, INC. in 2018

and 2019.
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 29 of 55 PagelD 136

172, As a direct and proximate cause of Defendant RED LAMBDA, INC.'s actions and
omissions, Plaintiff is entitled to an award of an additional equal amount for liquidated damages
pursuant to 29 U.S.C. §216(b).

173. Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

pursuant to 29 U.S.C. §216(b),
WHEREFORE, Plaintiff, PEDRO POVEDA requests judgment to be entered in his favor
and against Defendant RED LAMBDA, INC. for actual unpaid overtime wages, liquidated .
damages, as well as costs and attorney's fees and such other relief deemed proper by this Court
COUNT XVI

PEDRO POVEDA’s UNPAID WAGES AGAINST DEFENDANTS, YUSEFZADEH AL
BARRAK, AND DUNCAN

174. Plaintiff realleges and incorporates paragraph 1 through 160 of this Complaint, as
if fully set forth herein,
175, Plaintiff is entitled to be paid weekly wages for worked performed in 2018 and

2019 during his employment with Defendant, YUSEFZADEH, AL BARRAK, AND DUNCAN.

176. Defendants, YUSEFZADEH, AL BARRAK, AND DUNCAN failed to pay
Plaintiff his earned wages for each hour he worked in each workweek in 2018 and 2019,

177, Defendants, YUSEFZADEH, AL BARRAK, AND DUNCAN knew that they were
not paying required wages to Plaintiff as they or an agent or representative were instructed to alter
Plaintiffs time records regularly.

178, At all times material hereto, Defendant YUSEFZADEH, AL BARRAK, AND
DUNCAN failed to maintain proper time records as mandated by FLSA regulations.

179. Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN willfully failed to pay

Plaintiff’ s wages for one or more weeks of work in 2018 and 2019 in violation of 29 U.S.C. §206.
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 30 of 55 PagelD 137

180. As a direct and proximate cause of Defendant YUSEFZADEH, AL BARRAK,
AND DUNCAN 's deliberate failure to pay wages, Plaintiff has been damaged in the loss of unpaid
wages for one or more weeks of work with Defendant YUSEFZADEH, AL BARRAK, AND
DUNCAN. | |

181. As a direct and proximate cause of Defendant YUSEFZADEH, AL BARRAK,
AND DUNCAN's actions and omissions, Plaintiff is entitled to an award of an additional equal
amount for liquidated damages pursuant to 29 U.S.C. §216(b).

182. Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs
pursuant to 29 U.S.C. §216(b).

WHEREFORE, Plaintiff, PEDRO POVEDA requests judgment to be entered in his favor and
against Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN for actual unpaid overtime
wages, liquidated damages, as well as costs and attorney's fees and such other relief deemed proper

" by this Court.

COUNT XIX
PEDRO POVEDA’s UNPAID OVERTIME WAGES AGAINST DEFENDANT,
YUSEFZADEH, AL BARRAK, AND DUNCAN

~ 183, Plaintiff realleges and incorporates paragraph 1 through 182 of his Complaint, as if
fully set forth herein.
184, Plaintiff is entitled to be paid overtime wages for each hour worked over 40 in each

workweek during his employment with Defendant YUSEFZADEH, AL BARRAK, AND
DUNCAN.

185, Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN failed to pay Plaintiff
his earned overtime wages for each hour he worked over 40 in each workweek,
186. Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN knew that they were

not paying required overtime wages to Plaintiff as they or an agent or representative of
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 31 of 55 PagelD 138

YUSEFZADEH, AL BARRAK, AND DUNCAN instructed the staff to alter Plaintiffs time
records regularly,

187, At all times material hereto, Defendant YUSEFZADEH, AL BARRAK, AND
DUNCAN failed to maintain proper time records as mandated by FLSA regulations.

188. Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN willfully failed to pay
Plaintiff overtime wages for one or more weeks of work in 2018 and 2019 violation of 29 U.S.C.
§207.

189. As a direct and proximate cause of Defendant YUSEFZADEH, AL BARRAK,
AND DUNCAN's deliberate failure to pay overtime wages, Plaintiff has been damaged in the loss
of unpaid overtime wages for one or more weeks of work with Defendant YUSEFZADEH, AL
BARRAK, AND DUNCAN.

190. As a direct and proximate cause of Defendant YUSEFZADEH, AL BARRAK,
AND DUNCAN 's actions and omissions, Plaintiff is entitled to an award of an additional equal
amount for liquidated damages pursuant to 29 U.S.C. §216(b).

191. Additionally, Plaintiffis entitled to an award of reasonable attorney's fees and costs
pursuant to 29 U.S.C. §216(b). |

WHEREFORE, Plaintiff, PEDRO POVEDA requests judgment to be entered in his favor and
against Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN for actual unpaid overtime
wages, liquidated damages, as well as costs and attorney's fees and such other relief deemed proper
by this Court.

COUNT XX
UNPAID WAGES AGAINST DEFENDANT RED LAMBDA, INC.

192, _ Plaintiff realleges and incorporates paragraph 1 through 178 of this Complaint, as

if fully set forth herein,
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 32 of 55 PagelD 139

193, Plaintiff, PEDRO POVEDA was an employee of Defendant RED LAMBDA, INC.
in 2018 and 2019. |

194, Plaintiff was to be paid on a salary but was not paid during many payrolls.

195, | Throughout this time, Plaintiff earned wages for which he was not paid in full.

196. Plaintiff demanded payment of his earned wages but Defendant RED LAMBDA,

INC. has failed to pay him accrued but unpaid wages.

197, As a direct and proximate cause of Defendant RED LAMBDA, INC.'s deliberate
failure to pay Plaintiff his earned wages, Plaintiff has been damaged in the loss of unpaid wages.

198, As a direct and proximate cause of Defendant RED LAMBDA, INC.'s actions and
omissions, Plaintiff is entitled to an award of costs and. reasonable attorney's fees pursuant to Fla.
Stat., §448.08.

WHEREFORE, Plaintiff, Plaintiff, PEDRO POVEDA requests judgment to be entered in his
favor and against Defendant RED LAMBDA, INC. for unpaid wages, as well as costs and

reasonable attorney's fees and such other relief deemed proper by this Court.

COUNT XxI
CHRISTOPHER CARVER’s UNPAID MINIMUM WAGE AGAINST
DEFENDANT, RED LAMBDA, INC.
199. Plaintiff, CHRISTOPHER CARVER realleges and incorporates paragraph 1

through 198 of this Complaint, as if fully set forth herein. ,
200, Plaintiff is entitled to be paid minimum wages and for each workweek during his
2018 and 2019 employment with Defendant, RED LAMBDA, INC.

201. Defendant RED LAMBDA, INC. failed to pay Plaintiff his earned wages for many

weeks in 2018 and 2019 thereby violating the FLSA.
Case 6:20-cv-00410-WWB-GJK Document6 Filed 03/06/20 Page 33 of 55 PagelD 140

202. Defendant RED LAMBDA, INC. knew that it was not paying required wages to
Plaintiff as it instructed its staff to alter Plaintiff's time records regularly.

203, At all times material hereto, Defendant RED LAMBDA, INC. failed to maintain

proper time records as mandated by FLSA regulations,

204, Defendant RED LAMBDA, INC, willfully failed to pay Plaintiff the required
minimum wage in for one or more weeks of work in 2018 and 2019 thereby violating 29 U.S.C,
§206.

205, As a direct and proximate cause of Defendant RED LAMBDA, Inc.’s deliberate
failure to pay the required minimum wage, Plaintiff has been damaged in the loss of unpaid wages
for one or more weeks of work with Defendant RED LAMBDA, INC, in 2018 and 2019,

206, ~ Asa direct and proximate cause of Defendant RED LAMBDA, INC.'s actions and
omissions, Plaintiff is entitled to an award of an additional equal amount for liquidated damages
pursuant to 29 U.S.C. §216(b).

207. Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

pursuant to 29 U.S.C. §216(b).
WHEREFORE, Plaintiff, CHRISTOPHER CARVER requests judgment to be entered in
his favor and against Defendant RED LAMBDA, INC, for actual unpaid wages, liquidated

damages, as well as costs and attorney's fees and such other relief deemed proper by this Court.

COUNT XXxil
CHRISTOPHER CARVER’s UNPAID OVERTIME WAGE AGAINST
DEFENDANT, RED LAMBDA, INC.
208. Plaintiff, CHRISTOPHER CARVER realleges and incorporates paragraph 1

through 207 of this Complaint, as if fully set forth herein.
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 34 of 55 PagelD 141

209, Plaintiff is entitled to be paid overtime wages and for each workweek during his
2018 and 2019 employment with Defendant, RED LAMBDA, INC.

210, Defendant RED LAMBDA, INC. failed to pay Plaintiff his earned wages for many
weeks in 2018 and 2019 thereby violating the FLSA. -

211, Defendant RED LAMBDA, INC. knew that it was not paying required wages to
Plaintiff as it instructed its staff to alter Plaintiff's time records regularly.

212, At all times material hereto, Defendant RED LAMBDA, INC. failed to maintain

"proper time records as mandated by FLSA regulations,

213, Defendant RED LAMBDA, INC. willfully failed to pay Plaintiff the required
overtime wages in for one or more weeks of work in 2018 and 2019 thereby violating 29 U.S.C.
§207,

214. As a direct and proximate cause of Defendant RED LAMBDA, Inc.’s deliberate
failure to pay the required minimum wage, Plaintiff has been damaged in the loss of unpaid
overtime wages for one or more weeks of work with Defendant RED LAMBDA, INC. in 2018
and 2019.

215. As a direct and proximate cause of Defendant RED LAMBDA, INC.'s actions and
omissions, Plaintiff is entitled to an award of an additional equal amount for liquidated damages
pursuant to 29 U.S.C. §216(b).

216, Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs
pursuant to 29 U.S.C. §216(b).

WHEREFORE, Plaintiff, CHRISTOPHER. CARVER requests judgment to be entered in
his favor and against Defendant RED LAMBDA, INC. for actual unpaid overtime wages,

liquidated damages, as well as costs and attorney's fees and such other relief deemed proper by

this Court
Case 6:20-cv-00410-WWB-GJK Document6 Filed 03/06/20 Page 35 of 55 PagelD 142

COUNT XXTIT
CHRISTOPHER CARVER’s UNPAID WAGES AGAINST DEFENDANTS,
YUSEFZADEH AL BARRAK, AND DUNCAN

217, Plaintiff realleges and incorporates paragraph 1 through 216 of this Complaint, as
if fully set forth herein.
218, . Plaintiff is entitled to be paid weekly wages for worked performed in 2018 and

2019 during his employment with Defendant, YUSEFZADEH, AL BARRAK, AND DUNCAN.

219, Defendants, YUSEFZADEH, AL BARRAK, AND DUNCAN failed to pay
Plaintiff his earned wages for each hour he worked in each workweek in 2018 and 2019.

220. | Defendants, YUSEFZADEH, AL BARRAK, AND DUNCAN knew that they were
not paying required wages to Plaintiff as they or an agent or representative were instructed to alter
Plaintiffs time records regularly.

221, At all times material hereto, Defendant YUSEFZADEH, AL BARRAK, AND
DUNCAN failed to maintain proper time records as mandated by FLSA regulations,

(222, Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN willfully failed to pay
Plaintiff's wages for one or more weeks of work in 2018 and 2019 in violation of 29 U.S.C. §206.

223. As a direct and proximate cause of Defendant YUSEFZADEH, AL BARRAK,
AND DUNCAN 's deliberate failure to pay wages, Plaintiff has been damaged in the loss of unpaid
wages for one or more weeks of work with Defendant YUSEFZADEH, AL BARRAK, AND
DUNCAN.

224. As a direct and proximate cause of Defendant YUSEFZADEH, AL BARRAK,
AND DUNCAN 's actions and omissions, Plaintiff is entitled to an award of an additional equal
amount for liquidated damages pursuant to 29 U.S.C, §216(6).

225, Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

pursuant to 29 U.S.C. §216(b).
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 36 of 55 PagelD 143

WHEREFORE, Plaintiff, CHRISTOPHER CARVER requests judgment to be entered in his
favor and against Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN for actual unpaid
overtime wages, liquidated damages, as well as costs and attorney's fees and such. other relief

deemed proper by this Court.

COUNT XXIV
CHRISTOPHER CARVER’s UNPAID OVERTIME WAGES AGAINST DEFENDANT,
YUSEFZADEH, AL BARRAK, AND DUNCAN

226. Plaintiff realleges and incorporates paragraph 1 through 225 of his Complaint, as if
fully set forth herein.

227, Plaintiff is entitled to be paid overtime wages for each hour worked over 40 in each
workweek during his employment with Defendant YUSEFZADEH, AL BARRAK, AND
DUNCAN, |

228, | Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN failed to pay Plaintiff
his earned overtime wages for each hour he worked over 40 in each workweek.

229, Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN knew that they were
not paying required overtime wages to Plaintiff as they or an agent or representative of

YUSEFZADEH, AL BARRAK, AND DUNCAN instructed the staff to alter Plaintiffs time
records regularly. |

230. . At all times material hereto, Defendant YUSEFZADEH, AL BARRAK, AND
DUNCAN failed to maintain proper time records as mandated by FLSA regulations.

231, . Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN willfully failed to pay
Plaintiff overtime wages for one or more weeks of work in 2018 and 2019 violation of 29 U.S.C.
§207,

232. As a direct and proximate cause of Defendant YUSEFZADEH, AL BARRAK,

AND DUNCAN's deliberate failure to pay overtime wages, Plaintiffhas been damaged in the loss
Case 6:20-cv-00410-WWB-GJK Document6 Filed 03/06/20 Page 37 of 55 PagelD 144

of unpaid overtime wages for one or more weeks of work with Defendant YUSEFZADEH, AL
BARRAK, AND DUNCAN. |

233, | As a direct and proximate cause of Defendant YUSEFZADEH, AL BARRAK,
AND DUNCAN's actions and omissions, Plaintiff is entitled to an award of an additional equal
amount for liquidated damages pursuant to 29 U.S.C. §216(b).

234, Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

pursuant to 29 U.S.C. §216(b).
WHEREFORE, Plaintiff, CHRISTOPHER CARVER requests judgment to be entered in his
favor and against Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN for actual unpaid

overtime wages, liquidated damages, as well-as costs and attorney's fees and such other relief

deemed proper by this Court.

 

COUNT XxXvV
UNPAID WAGES AGAINST DEFENDANT RED LAMBDA, INC.
235. Plaintiff realleges and incorporates paragraph 1 through 221 of this Complaint, as
if fully set forth herein,
236. Plaintiff, CHRISTOPHER CARVER was an employee of Defendant RED

LAMBDA, INC. from 2018 through Present.

237. Plaintiff was to be paid on a salary but was not paid during many payrolls.
238, . Throughout this time, Plaintiff earned wages for which he was not paid in full,
239. Plaintiff demanded payment of his earned wages but Defendant RED LAMBDA,

INC. has failed to pay him accrued but unpaid wages.
240, As a direct and proximate cause of Defendant RED LAMBDA, INC-.'s deliberate

failure to pay Plaintiff his earned wages, Plaintiff has been damaged in the loss of unpaid wages.
Case 6:20-cv-00410-WWB-GJK Document6 Filed 03/06/20 Page 38 of 55 PagelD 145

241, As a direct and proximate cause of Defendant RED LAMBDA, INC.'s actions and
omissions, Plaintiff is entitled to an award of costs and reasonable attorney's fees pursuant to Fla.
Stat., §448.08.

WHEREFORE, Plaintiff, Plaintiff, CHRISTOPHER CARVER requests judgment to be
entered in his favor and against Defendant RED LAMBDA, INC. for unpaid wages, as well as

costs and reasonable attorney's fees and such other relief deemed proper by this Court.

COUNT XXVI
RICHARD JOSWICK’s UNPAID MINIMUM WAGE AGAINST
DEFENDANT, RED LAMBDA, INC.
242. Plaintiff, RICHARD JOSWICK realleges and incorporates paragraph 1 through
241 of this Complaint, as if fully set forth herein.

243. Plaintiff is entitled to be paid minimum wages and for each workweek during his
2018 and 2019 employment with Defendant, RED LAMBDA, INC.

244, Defendant RED LAMBDA, INC. failed to pay Plaintiff his earned wages for many
weeks in 2018 and 2019 thereby violating the FLSA.

245, Defendant RED LAMBDA, INC. knew that it was not paying required wages to
Plaintiff as it instructed its staff to alter Plaintiff's time records regularly. .

246, At all times material hereto, Defendant RED LAMBDA, INC. failed to maintain

proper time records as mandated by FLSA regulations.

247, Defendant RED LAMBDA, INC. willfully failed to pay Plaintiff the required

minimum wage in for one ot niore weeks of work in 2018 and 2019 thereby violating 29 U.S.C.

§206,
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 39 of 55 PagelD 146

248. Asa direct and proximate cause of Defendant RED LAMBDA, Inc.’s deliberate
failure to pay the required minimum wage, Plaintiff has been damaged in the loss of unpaid wages
for one or more weeks of work with Defendant RED LAMBDA, INC. in 2018 and 2019.

249, As a direct and proximate cause of Defendant RED LAMBDA, INC.'s actions and
omissions, Plaintiff is entitled to an award of an additional equal amount for liquidated damages
pursuant to 29 U.S.C. §216(b).

250: Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

pursuant to 29 U.S.C. §216(b).
WHEREFORE, Plaintiff, RICHARD JOSWICK requests judgment to be entered in his
favor and against Defendant RED LAMBDA, INC. for actual unpaid wages, liquidated damages,

as well as costs and attorney's fees and such other relief deemed proper by this Court.

COUNT XXVIII
RICHARD JOSWICK’s UNPAID OVERTIME WAGE AGAINST
DEFENDANT, RED LAMBDA, INC.
251. ‘Plaintiff, RICHARD JOSWICK realleges and incorporates paragraph 1 through
250 of this Complaint, as if fully set forth herein.

252. Plaintiff is entitled to be paid overtime wages and for each workweek during his
2018 and 2019 employment with Defendant, RED LAMBDA, INC.

253, . Defendant RED LAMBDA, INC. failed to pay Plaintiff his earned wages for many
weeks in 2018 and 2019 thereby violating the FLSA.

254. Defendant RED LAMBDA, INC. knew that it was not paying required wages to
Plaintiff as it instructed its staff to alter Plaintiff’s time records regularly.

255. At all times material hereto, Defendant RED LAMBDA, INC. failed to maintain

proper time records as mandated by FLSA regulations.
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 40 of 55 PagelD 147

256, Defendant RED LAMBDA, INC. willfully failed to pay Plaintiff the required
overtime wages in for one or more weeks of work in 2018 and 2019 thereby violating 29 U.S.C.
§207.

257, As a direct and proximate cause of Defendant RED LAMBDA, Inc.’s deliberate
failure to pay the required minimum wage, Plaintiff has been damaged in the loss of unpaid
overtime wages for one or more weeks of work with Defendant RED LAMBDA, INC. in 2018
and 2019, |

258. ' Asadirect and proximate cause of Defendant RED LAMBDA, INC.'s actions and
omissions, Plaintiff is entitled to an award of an additional equal amount for liquidated damages
pursuant to 29 U.S.C. §216(b).

259, Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs
pursuant to 29 U.S.C, §216(b).

WHEREFORE, Plaintiff, RICHARD JOSWICK requests judgment to be entered in his
favor and against Defendant RED LAMBDA, INC. for actual unpaid overtime wages, liquidated
damages, as well as costs and attorney's fees and such other relief deemed proper by this Court

COUNT XXVIII

RICHARD JOSWICK’s UNPAID WAGES AGAINST DEFENDANTS, YUSEFZADEH |
AL BARRAK, AND DUNCAN .

260, Plaintiff realleges and incorporates paragraph | through 259 of this Complaint, as
if fully set forth herein.
261. Plaintiff is entitled to be paid weekly wages for worked performed in 2018 and

2019 during his employment with Defendant, YUSEFZADEH, AL BARRAK, AND DUNCAN. -
262. Defendants, YUSEFZADEH, AL BARRAK, AND DUNCAN failed to pay

Plaintiff his earned wages for each hour he worked in each workweek in 2018 and 2019.
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 41 of 55 PagelD 148

263. Defendants, YUSEFZADEH, AL BARRAK, AND DUNCAN knew that they were
not paying required wages to Plaintiff as they or an agent or representative were instructed to alter
Plaintiffs time records regularly. .

264, At all times material hereto, Defendant YUSEFZADEH, AL BARRAK, AND
DUNCAN failed to maintain proper time records as mandated by FLSA regulations.

265. | Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN willfully failed to pay
Plaintiffs wages for one or more weeks of work in 2018 and 2019 in violation of 29 U.S.C. §206,

266, As a direct and proximate cause of Defendant YUSEFZADEH, AL BARRAK,
AND DUNCAN'S deliberate failure to pay wages, Plaintiff has been damaged in the loss of unpaid
wages for one or more weeks of work with Defendant YUSEFZADEH, AL BARRAK, AND
DUNCAN.

267. As a direct and proximate cause of Defendant YUSEFZADEH, AL BARRAK,
AND DUNCAN 's actions and omissions, Plaintiff is entitled to an award of an additional equal
amount for liquidated damages pursuant to 29 U.S.C. §216(b).

268. Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs
pursuant to 29 U.S.C. §216(b).

WHEREFORE, Plaintiff, RICHARD JOSWICK requests judgment to be entered in his favor
and against Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN for actual unpaid
overtime wages, liquidated damages, as well ¢ as costs and attorney's fees and such other relief
deemed proper by this Court.

| COUN T XXIX
RICHARD JOSWICK’s UNPAID OVERTIME WAGES AGAINST DEFENDANT,
YUSEFZADEH, AL BARRAK, AND DUNCAN

269, _ Plaintiff realleges and incorporates paragraph | through 268 of his Complaint, as if

fully set forth herein.
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 42 of 55 PagelD 149

270, _ Plaintiff is entitled to be paid overtime wages for each hour worked over 40 in each
workweek during his employment with Defendant YUSEFZADEH, AL BARRAK, AND
DUNCAN.

271. Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN failed to pay Plaintiff
his earned overtime wages for each hour he worked over 40 in each workweek.

272. Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN knew that they were
not paying required overtime wages to Plaintiff as they or an agent or representative of
YUSEFZADEH, AL BARRAK, AND DUNCAN instructed the staff to alter Plaintiffs time
records regularly.

273, At all times material hereto, Defendant YUSEFZADEH, AL BARRAK, AND
DUNCAN failed to maintain proper time records as mandated by FLSA regulations.

274, Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN willfully failed to pay
Plaintiff overtime wages for one or more weeks of work in 2018 and 2019 violation of 29 U.S.C,
§207.

275. As a direct and proximate cause of Defendant YUSEFZADEH, AL BARRAK,
AND DUNCAN's deliberate failure to pay overtime wages, Plaintiff has been damaged in the loss
of unpaid overtime wages for one or more weeks of work with Defendant YUSEFZADEH, AL
BARRAK, AND DUNCAN,

276. As a direct and proximate cause of Defendant YUSEFZADEH, AL BARRAK,
AND DUNCAN 's actions and omissions, Plaintiff is entitled to an award of an additional equal .
amount for liquidated damages pursuant to 29 U.S.C, §216(b).

277. Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

pursuant to 29 U.S.C. §216(b).
Case 6:20-cv-00410-WWB-GJK Document6 Filed 03/06/20 Page 43 of 55 PagelD 150

WHEREFORE, Plaintiff, RICHARD JOSWICK requests judgment to be entered in his favor
and against Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN for actual unpaid

overtime wages, liquidated damages, as well as costs and attorney's fees and such other relief

deemed proper by this Court.

COUNT XXX ;
‘UNPAID WAGES AGAINST DEFENDANT RED LAMBDA, INC.
278, Plaintiff realleges and incorporates paragraph | through 264 of this Complaint, as
if fully set forth herein. |
279. Plaintiff, RICHARD JOSWICK was an employee of Defendant RED LAMBDA,

INC. in 2018 and 2019.

280, Plaintiff was to be paid on a salary but was not paid during many payrolls.
281. Throughout this time, Plaintiff earned wages for which he was not paid in full.
282, Plaintiff demanded payment of his earned wages but Defendant RED LAMBDA,

INC. has failed to pay him accrued but unpaid wages.

283, | As a direct and proximate cause of Defendant RED LAMBDA, INC:'s deliberate
failure to pay Plaintiff his earned wages, Plaintiff has been damaged in the loss of unpaid wages.

284, As a direct and proximate cause of Defendant RED LAMBDA, INC.'s actions and
omissions, Plaintiff is entitled to an award of costs and reasonable attorney's fees pursuant to Fla.
Stat., §448.08.

WHEREFORE, Plaintiff, Plaintiff, RICHARD JOSWICK requests judgment to be entered in
his favor and against Defendant RED LAMBDA, INC, for unpaid wages, as well as costs and

reasonable attorney's fees and such other relief deemed proper by this Court.
Case 6:20-cv-00410-WWB-GJK Document6 Filed 03/06/20 Page 44 of 55 PagelD 151

‘COUNT XXxI
JUSTIN SCOTT’s UNPAID MINIMUM WAGE AGAINST
DEFENDANT, RED LAMBDA, INC.

285. Plaintiff, JUSTIN SCOTT realleges and incorporates paragraph 1 through 284 of

this Complaint, as if fully set forth herein.

286. Plaintiff is entitled to be paid minimum wages and for each workweek during his
2018 and 2019 employment with Defendant, RED LAMBDA, INC.

287. Defendant RED LAMBDA, INC. failed to pay Plaintiff his earned wages for many
weeks in 2018 and 2019 thereby violating the FLSA.

288. Defendant RED LAMBDA, INC. knew that it was not paying required wages to
Plaintiff as it instructed its staff to alter Plaintiff's time records regularly.

289, At all times material hereto, Defendant RED LAMBDA, INC. failed to maintain

proper time records as mandated by FLSA regulations.

290, Defendant RED LAMBDA, INC, willfully failed to pay Plaintiff the required
minimum wage in for one or more weeks of work in 2018 and 2019 thereby violating 29 U.S.C.
§206.

291, As a direct and proximate cause of Defendant RED LAMBDA, Inc.’s deliberate
failure to pay the required minimum wage, Plaintiff has been damaged in the loss of unpaid wages
for one or more weeks of work with Defendant RED LAMBDA, INC. in 2018 and 2019,

292. Asa direct and proximate cause of Defendant RED LAMBDA, INC.'s actions and
omissions, Plaintiff is entitled to an award of an additional equal amount for liquidated damages

pursuant to 29 U.S.C. §21 6(b).

293. Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

pursuant to 29 U.S.C, §216(b).
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 45 of 55 PagelD 152

WHEREFORE, Plaintiff, JUSTIN SCOTT requests judgment to be entered in his favor
and against Defendant RED LAMBDA, INC. for actual unpaid wages, liquidated damages, as well

as costs and attorney's fees and such other relief deemed proper by this Court,

COUNT XXXII
JUSTIN SCOTT’s UNPAID OVERTIME WAGE AGAINST
DEFENDANT, RED LAMBDA, INC,
294, | Plaintiff, JUSTIN SCOTT realleges and incorporates paragraph 1 through 293 of
this Complaint, as if fully set forth herein.
295, Plaintiff is entitled to be paid overtime wages and for each workweek during his
2018 and 2019 employment with Defendant, RED LAMBDA, INC.
296, Defendant RED LAMBDA, INC. failed to pay Plaintiff his earned wages for many
weeks in 2018 and 2019 thereby violating the FLSA.
297, Defendant RED LAMBDA, INC. knew that it was not paying required wages to
Plaintiff as it instructed its staff to alter Plaintiffs time records regularly.
298. At all times material hereto, Defendant RED LAMBDA, INC. failed to maintain
proper time records as mandated by FLSA regulations.
299, Defendant RED LAMBDA, INC. willfully failed to pay Plaintiff the required
overtime wages in for one or more weeks of work in 2018 and 2019 thereby violating 29 U.S.C.
- §207.
300. As a direct and proximate cause of Defendant RED LAMBDA, Inc.’s deliberate
failure to pay the required minimum wage, Plaintiff has been damaged in the loss of unpaid
overtime wages for one or more weeks of work with Defendant RED LAMBDA, INC. in 2018

and 2019,
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 46 of 55 PagelD 153

301. As a direct and proximate cause of Defendant RED LAMBDA, INC.'s actions and
omissions, Plaintiff is entitled to an award of an additional equal amount for liquidated damages
pursuant to 29 U.S.C. §216(b).

302. Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

pursuant to 29 U.S.C, §216(b).

WHEREFORE, Plaintiff, JUSTIN SCOTT requests judgment to be entered in his favor
and against Defendant RED LAMBDA, INC. for actual unpaid overtime wages, liquidated
damages, as well as costs and attorney's fees and such other relief deemed proper by this Court

COUNT XXXII

JUSTIN SCOTT’s UNPAID WAGES AGAINST DEFENDANTS, YUSEFZADEH AL
BARRAK, AND DUNCAN

303, Plaintiff realleges and incorporates paragraph 1 through 302 of this Complaint, as
if fully set forth herein. |
304, Plaintiff is entitled to be paid weekly wages for worked performed in 2018 and

2019 during his employment with Defendant, YUSEFZADEH, AL BARRAK, AND DUNCAN,

305. Defendants, YUSEFZADEH, AL BARRAK, AND DUNCAN failed to pay
Plaintiff his earned wages for each hour he worked in each workweek in 2018 and 2019.

306. | Defendants, YUSEFZADEH, AL BARRAK, AND DUNCAN knew that they were
not paying required wages to Plaintiff as they or an agent or representative were instructed to alter
Plaintiffs time records regularly. |

307, At all times material hereto, Defendant YUSEFZADEH, AL BARRAK, AND
DUNCAN failed to maintain proper time records as mandated by FLSA regulations.

308. Defendant YUSBEZADEH, AL BARRAK, AND DUNCAN willfully failed to pay

Plaintiffs wages for one or more weeks of work in 2018 and 2019 in violation of 29 U.S.C. §206.
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 47 of 55 PagelD 154

309, _ As a direct and proximate cause of Defendant YUSEFZADEH, AL BARRAK,
AND DUNCAN ''s deliberate failure to pay wages, Plaintiff has been damaged in the loss of unpaid
wages for one or more weeks of work with Defendant YUSEFZADEH, AL BARRAK, AND
DUNCAN.

310, As a direct and proximate cause of Defendant YUSEFZADEH, AL BARRAK,
AND DUNCAN 's actions and omissions, Plaintiff is entitled to an award of an additional equal
amount for liquidated damages pursuant to 29 U.S.C. §216(b).

311. Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs
pursuant to 29 U.S.C. §216(b),

WHEREFORE, Plaintiff, JUSTIN SCOTT requests judgment to be entered in his favor and
against Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN for actual unpaid overtime
wages, liquidated damages, as well as costs and attorney's fees and such other relief deemed proper
by this Court.

COUNT XXXIV
JUSTIN SCOTT’s UNPAID OVERTIME WAGES AGAINST DEFENDANT,
YUSEFZADEH, AL BARRAK, AND DUNCAN

312. Plaintiff realleges and incorporates paragraph 1 through 311 of his Complaint, as if
fully set forth herein.

313. Plaintiff is entitled to be paid overtime wages for each hour worked over 40 in each
workweek during his employment with Defendant YUSEFZADEH, AL BARRAK, AND
DUNCAN.

314, Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN failed to pay Plaintiff
his earned overtime wages for each hour he worked over 40 in each workweek.

315. Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN knew that they were

not paying required overtime wages to Plaintiff as they or an agent or representative of
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 48 of 55 PagelD 155

YUSEFZADEH, AL BARRAK, AND DUNCAN instructed the staff to alter Plaintiffs time
records regularly.

316, At all times material hereto, Defendant YUSEFZADEH, AL BARRAK, AND
DUNCAN failed to maintain proper time records as mandated by FLSA regulations,

317. Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN willfully failed to pay

Plaintiff overtime wages for one or more weeks of work in 2018 and 2019 violation of 29 U.S.C.
§207,.

318. As a direct and proximate cause of Defendant YUSEFZADEH, AL BARRAK,
AND DUNCAN 's deliberate failure to pay overtime wages, Plaintiff has been damaged in the loss
of unpaid overtime wages for one or more weeks of work with Defendant YUSEFZADEH, AL
BARRAK, AND DUNCAN.

319, | As a direct and proximate cause of Defendant YUSEFZADEH, AL BARRAK,
AND DUNCAN 's actions and omissions, Plaintiff is entitled to an award. of an additional equal
amount for liquidated damages pursuant to 29 U.S.C. §216(b).

320. Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs
pursuant to 29 U.S.C. §216(b).

WHEREFORE, Plaintiff, JUSTIN SCOTT requests judgment to be entered in his favor and
against Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN for actual unpaid overtime
wages, liquidated damages, as well as costs and attorney's fees and such other relief deemed proper
by this Court.

. COUNT XXXV
UNPAID WAGES AGAINST DEFENDANT RED LAMBDA, INC.

321. Plaintiff realleges and incorporates paragraph | through 320 of this Complaint, as

if fully set forth herein.
Case 6:20-cv-00410-WWB-GJK Document 6 - Filed 03/06/20 Page 49 of 55 PagelD 156

322. Plaintiff, JUSTIN SCOTT was an employee of Defendant RED LAMBDA, INC.
in 2018 and 2019.

323. Plaintiff was to be paid on a salary but was not paid during many payrolls,

324, Throughout this time, Plaintiff earned wages for which he was not paid in full.

325. _ Plaintiff demanded payment of his earned wages but Defendant RED LAMBDA,

INC. has failed to pay him accrued but unpaid wages.

326. As a direct and proximate cause of Defendant RED LAMBDA, INC.'s deliberate
failure to pay Plaintiff his earned wages, Plaintiff has been damaged in the loss of unpaid wages.

327. As a direct and proximate cause of Defendant RED LAMBDA, INC.'s actions and
omissions, Plaintiff is entitled to an award of costs and reasonable attorney's fees pursuant to Fla.
Stat., §448.08.

WHEREFORE, Plaintiff, Plaintiff, JUSTIN SCOTT requests judgment to be entered in his
favor and against Defendant RED LAMBDA, INC. for unpaid wages, as well as costs and

reasonable attorney's fees and such other relief deemed proper by this Court.

~ COUNT XXXVI __
LYNN FRAZEL’s UNPAID MINIMUM WAGE AGAINST
DEFENDANT, RED LAMBDA, INC,
328. Plaintiff, LYNN FRAZEL realleges and incorporates paragraph 1 through 327 of
this Complaint, as if fully set forth herein.
' 329, Plaintiff is entitled to be paid minimum wages and for each workweek during her
2018 and 2019 employment with Defendant, RED LAMBDA, INC.
330. Defendant RED LAMBDA, INC. failed to pay Plaintiff her earned wages for many

weeks in 2018 and 2019 thereby violating the FLSA.
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 50 of 55 PagelD 157

331, Defendant RED LAMBDA, INC. knew that it was not paying required wages to
Plaintiff as it instructed its staff to alter Plaintiff's time records regularly.

332, At all times material hereto, Defendant RED LAMBDA, INC. failed to maintain

proper time records as mandated by FLSA regulations,

333. Defendant RED LAMBDA, INC. willfully failed to pay Plaintiff the required
minimum wage in for one or more weeks of work in 2018 and 2019 thereby violating 29 U.S.C.
§206.

334, As a direct and proximate cause of Defendant RED LAMBDA, Inc.’s deliberate
failure to pay the required minimum wage, Plaintiff has been damaged in the loss of unpaid wages
for one or more weeks of work with Defendant RED LAMBDA, INC. in 2018 and 2019,

335. As a direct and proximate cause of Defendant RED LAMBDA, INC.'s actions and
omissions, Plaintiff is entitled to an award of an additional equal amount for liquidated damages
pursuant to 29 U.S.C. §216(b).

336, Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

pursuant to 29 U.S.C. §216(b).
WHEREFORE, Plaintiff, LYNN FRAZEL requests judgment to be entered in her favor
and against Defendant RED LAMBDA, INC. for actual unpaid wages, liquidated damages, as well

as costs and attorney's fees and such other relief deemed proper by this Court.

COUNT XXXVII
LYNN FRAZEL’s UNPAID OVERTIME WAGE AGAINST
. DEFENDANT, RED LAMBDA, INC,
337. Plaintiff, LYNN FRAZEL realleges and incorporates paragraph 1 through 336 of

this Complaint, as if fully set forth herein.
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 51 of 55 PagelD 158

338, Plaintiff is entitled to be paid overtime wages and for each workweek during her
2018 and 2019 employment with Defendant, RED LAMBDA, INC.

339, Defendant RED LAMBDA, INC. failed to pay Plaintiff her earned wages for many
weeks in 2018 and 2019 thereby violating the FLSA. |

340. Defendant RED LAMBDA, INC. knew that it was not paying required wages to
Plaintiff as it instructed its staff to alter Plaintiff's time records regularly.

341, At all times material hereto, Defendant RED LAMBDA, INC. failed to maintain

proper time records as mandated by FLSA regulations,

342, Defendant RED LAMBDA, INC, willfully failed to pay Plaintiff the required
overtime wages in for one or more weeks of work in 2018 and 2019 thereby violating 29 U.S.C.
§207. |

343. As a direct and proximate cause of Defendant RED LAMBDA, Inc.’s deliberate
failure to pay the required minimum wage, Plaintiff has been damaged in the loss of unpaid
overtime wages for one or more weeks of work with Defendant RED LAMBDA, INC. in 2018
and 2019, | |

344, As a direct and proximate cause of Defendant RED LAMBDA, INC.'s actions and
omissions, Plaintiff is entitled to an award of an additional equal amount for liquidated damages
pursuant to 29 U.S.C. §216(b).

(345, _ Additionally, Plaintiffis entitled to an award of reasonable attorney's fees and costs
pursuant to 29 U.S.C, §216(b).

WHEREFORE, Plaintiff, LYNN FRAZEL requests judgment to be entered in her favor

and against Defendant RED LAMBDA, INC. for actual unpaid overtime wages, liquidated

damages, as well as costs and attorney's fees and such other relief deemed proper by this Court.
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 52 of 55 PagelD 159

COUNT XXXVIII
LYNN FRAZEL’s UNPAID WAGES AGAINST DEFENDANTS, YUSEFZADEH AL
BARRAK, AND DUNCAN

346. Plaintiff realleges and incorporates paragraph 1 through 345 of this Complaint, as
if fully set forth herein.
347, Plaintiff is entitled to be paid weekly wages for worked performed in 2018 and

2019 during her employment with Defendant, YUSEFZADEH, AL BARRAK, AND DUNCAN.

348. Defendants, YUSEFZADEH, AL BARRAK, AND DUNCAN failed to pay
Plaintiff her earned wages for each hour she worked in each workweek in 2018 and 2019,

349, Defendants, YUSEFZADEH, AL BARRAK, AND DUNCAN knew that they were
not paying required wages to Plaintiff as they or an agent or representative were instructed to alter
Plaintiffs time records regularly.

350, . At all times material hereto, Defendant YUSEFZADEH, AL BARRAK, AND
DUNCAN failed to maintain proper time records as mandated by FLSA regulations.

351. Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN willfully failed to pay
Plaintif? s wages for one or more weeks of work in 2018 and 2019 in violation of 29 U.S.C. §206,

352. As a direct and proximate cause of Defendant YUSEFZADEH, AL BARRAK,
AND DUNCAN's deliberate failure to pay wages, Plaintiff has been damaged in the loss of unpaid
wages for one or more weeks of work with Defendant YUSEFZADEH, AL BARRAK, AND
DUNCAN.

353. As a direct and proximate cause of Defendant YUSEFZADEH, AL BARRAK,
AND DUNCAN 's actions and omissions, Plaintiff is entitled to an award of an additional equal
amount for liquidated damages pursuant to 29 U.S.C. §216(b).

354. Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs

pursuant to 29 U.S.C. §216(b).
Case 6:20-cv-00410-WWB-GJK Document6 Filed 03/06/20 Page 53 of 55 PagelD 160

WHEREFORE, Plaintiff, LYNN FRAZEL requests judgment to be entered in her favor and
against Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN for actual unpaid overtime
wages, liquidated damages, as well as costs and attorney's fees and such other relief deemed proper

by this Court.

COUNT XXXIX
LYNN FRAZEL’s UNPAID OVERTIME WAGES AGAINST DEFENDANT,
YUSEFZADEH, AL BARRAK, AND DUNCAN

355. Plaintiff realleges and incorporates paragraph | through 354 of her Complaint, as
if fully set forth herein. |

356. Plaintiff is entitled to be paid overtime wages for each hour worked over 40 in each
workweek during her employment with Defendant YUSEFZADEH, AL BARRAK, AND
DUNCAN, |

357, Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN failed to pay Plaintiff
her earned overtime wages for each hour he worked over 40 in each workweek.

358, Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN knew that they were
not paying required overtime wages to Plaintiff as they or an agent or representative of
YUSEFZADEH, AL BARRAK, AND DUNCAN instructed the staff to alter Plaintiffs time
records regularly.

359, At all times material hereto, Defendant YUSEFZADEH, AL BARRAK, AND
DUNCAN failed to maintain proper time records as mandated by FLSA regulations.

360, Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN willfully failed to pay
Plaintiff overtime wages for one or more weeks of work in 2018 and 2019 violation of 29 U.S.C.
§207,

361, Asa direct and proximate cause of Defendant YUSEFZADEH, AL BARRAK,

AND DUNCAN''s deliberate failure to pay overtime wages, Plaintiffhas been damaged in the loss
Case 6:20-cv-00410-WWB-GJK Document6 Filed 03/06/20 Page 54 of 55 PagelD 161

of unpaid overtime wages for one or more weeks of work with Defendant YUSEFZADEH, AL
BARRAK, AND DUNCAN.

362, As a direct and proximate cause of Defendant YUSEFZADEH, AL BARRAK,
AND DUNCAN''s actions and omissions, Plaintiff is entitled to an award of an additional equal
amount for liquidated damages pursuant to 29 U.S.C. §216(b).

363, Additionally, Plaintiff is entitled to an award of reasonable attorney's fees and costs
pursuant to 29 U.S.C, §216(b),

WHEREFORE, Plaintiff, LYNN FRAZEL requests judgment to be entered in her favor and
against Defendant YUSEFZADEH, AL BARRAK, AND DUNCAN for actual unpaid overtime
wages, liquidated damages, as well as costs and attorney's fees and such other relief deemed proper

by this Court.

| COUNT XL
UNPAID WAGES AGAINST DEFENDANT RED LAMBDA, INC.

364. Plaintiff realleges and incorporates paragraph 1 through 363 of her Complaint, as

if fully set forth herein.

365, Plaintiff, LYNN FRAZEL was an employee of Defendant RED LAMBDA, INC,
in 2018 and 2019.

366, Plaintiff was to be paid on an hourly basis salary but was not paid during many
payrolls, '

367. Throughout this time, Plaintiff earned wages for which she was not paid in full.

368. Plaintiff demanded payment of her earned wages but Defendant RED LAMBDA,

INC. has failed to pay her accrued but unpaid wages.

369, As a direct and proximate cause of Defendant RED LAMBDA, INC;'s deliberate

failure to pay Plaintiff her earned wages, Plaintiff has been damaged in the loss of unpaid wages.
Case 6:20-cv-00410-WWB-GJK Document 6 Filed 03/06/20 Page 55 of 55 PagelD 162

42. As a direct and proximate cause of Defendant RED LAMBDA, INC.'s actions and

omissions, Plaintiff is entitled to an award of costs and reasonable attorney's fees pursuant to Fla.

Stat., §448.08.

WHEREFORE, Plaintiff, Plaintiff, LYNN FRAZEL requests judgment to be entered in his
favor and against Defendant RED LAMBDA, INC. for unpaid wages, as well as costs and

reasonable attorney's fees and such other relief deemed proper by this Court.

DEMAND FOR JURY TRIAL

Plaintiff hereby demands trial by jury as to all issues 80 triable,

Respectfully submitted this the 20° day of January, 2020.

ts/ R. SAMUEL DUNAWAY HT, ESQUIRE
R. Samuel Dunaway III, Esquire
Florida Bar No.: 0025916
Dunaway Law Firm, P.A.

2457 Silver Star Road

Orlando, FL 32804
Direct:(407)457-5000

Fax:(321) 445-4753

Attorneys for Plaintiff
PRINCIPAL EMAIL ADDRESS:
Sam@dunawaylawfirm.com
